Lochrane, Chief Justice.
Where, by a military order under the Reconstruction Acts of Congress, a Mayor and City Council had been appointed for the city of Augusta, and such Mayor and Council elected, under the ordinances of the city, Joseph B. Ramsey as lieutenant of police for the term of one year, and before the expiration of the year the Legislature of this State provided *142for an election for Mayor and Aldermen in said city, which was held in pursuance of such Act of the Legislature, and such officer duly installed, and after such election and organization, the Mayor and Aldermen elected other officers to discharge the municipal duties, and declined the services of the said Ramsey, and he brought suit against the city for his salary for the alleged unexpired term, and the Court below (the question of law and facts having been submitted to him for his judgment) held the city liable for such salary: Held, That the Court below erred in the judgment pronounced in this case, and that the Mayor and Council appointed under the order of Major General Pope, under the provisions of the Reconstruction Acts, having been super-ceded by the Mayor and Council, elected in pursuance of law. Such displacement of them carried with it the parties elected to office by them, and their official functions ceased with the power which gave them existence as soon as other officers were elected to their places, and was not such an election to office as could perpetuate to the office a longer term than that held by the appointees themselves, under the military order and for the exigency, ad interim,, which placed them in power.
Judgment reversed upon the ground, the Court erred in holding the plaintiff below entitled to recover under the facts in this case.
Judgment reversed.